Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 1 of 28

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.

(Plaintiffs)
Vi . ;
1:20-cev-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF PASTOR RICH PENKOSKI FOUNDER OF WARRIORS FOR
CHRIST AND SOCIALCROSS.ORG

I, Richard Penkoski, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as

follows:

1. [am over 18.

2. [am the founder of SocialCross.org. SocialCross.org is the premier Christian social
networking site, providing Christian content, custom profiles, and so much more.
SocialCross.org is connecting Christians all across the world. Social Cross was created with the

specific purpose of tearing down the walls that have divided believers for to long. Social Cross is

an alternative to facebook for Christians.!

 

" hitps://www.christianpost.com/news/social-cross-website-offers-christians-alternative-facebook- 19641 8/
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 2 of 28

3. | am the founder of Warriors For Christ, which is a pre-denominational ministry, that offers
theology degrees, counseling certificates, and a chaplains course to educate those who have been

called into ministry.? hitps://\wfechureh.org/, Warriors For Christ has over two hundred thousands

  

followers on facebook.’ | conduct weekly live stream radio interviews and have a dedicated
following.

4. In 1994 joined the United States Navy. I graduated top of my class in A school becoming a
Petty officer. with a speciality in code. In 1998, I graduated from Seminary Bible College with a
degree in Theology becoming licensed ordained Minister. I attended Walden University without
a focus on psychology. In 2012, 1 started Warriors of Christ Ministry and got married. I ama

father of 6 children.

 

2 A pre-denominational Christian is a Christian or disciple of Christ who seeks to base all of his or her beliets and
practices upon the New Testament itself. starting with the teachings of the Lord Jesus Christ Himself. We desire to
recover original New Testament Christianity, or the faith once delivered unto the saints. We are neither Catholic nor
Protestant and reject any and all Catholic and Protestant traditions that are inconsistent with or contrary to the New
Testament, no matter how deeply-entrenched these traditions may have become. Our overriding goal is to be true to
Christ and true to the New Testament. In the first century, there was only one church. Christians in different
locations were united by a common faith, a common belief. and by a common form of worship. There were churches
at Jerusalem, Corinth, Rome, Ephesus, Antioch, and a number of other places. That which separated them was
geography — not different teachings. But that was then. . . In the 21st Century, things are a lot different in the
religious world. Now we have a variety of different churches, teachings, practices, and forms of worship. In fact did
you know that the majority of denominations are less than 600 years old? The Bible teaches that Jesus was only ever
going to build (establish) one church: *...1 will build My church,...” Matthew 16:18; and that He died to save only
one church: “Christ also loved the church and gave Himself for her” Ephesians 5:25. Quite clearly then not all the
churches of today can be the one Jesus built. The implications of this is worthy of our deepest consideration. The
concept of non-denominational or pre-denominational Christianity which Warriors for Christ espouses, is to do
away with all the man-made teachings, creeds, and traditions that have developed over the years. In other words
unless a teaching or practice can be found in the Bible we don’t hold to it or teach it. By following this simple aim
we can be the same church that Christ we read about in the pages of the New Testament established. Warriors for
Christ started as a facebook page (https://facebook.com/warriorschurch) and quickly grew because of our
uncompromising stand and our educating the masses in biblical truth. Part of what made us popular was our
exposing and challenging the lies of the atheist community, exposing false teachers and their teachings, as well as
the other denominational religions. Warriors for Christ launched WFC University of Theology in 2016 to offer
Theology degrees, counseling certificates, and a chaplains course to educate those who have been called into
ministry and need to be trained up.

* https://www.facebook.com/warriorschurch/
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 3 of 28

INDOCTRINATION IN MIDDLE SCHOOLS AND REPRSIAL
5. I moved from New Jersey to West Virginia. While attending 7th grade Middle School at
Harpers Ferry, my daughter, Ariana, was confronted with a very liberal agenda at the school.
There was clearly a drive for the teachers to indoctrinate studends in the religion of Secular
Humanism/moral relativism and religions other than Christianity. The social studies teacher
elected to bring a Muslim speakers to teach the students about Islam. These Islamic speakers
taught my thirteen year old daugliter how to put on a jihad and how to meditate. | observed that
my daughter was upset by the fact that the teacher would say in class “Jesus is not God.” My
daughter would tell me about such things, and she was upset and my wife and | were disturbed
by the reports because it was apparent that some of the teachers were proactively using their
position as state officials to push a religious worldviews onto my daughter that we found to be
false and offensive.
6. called the Principal of Harpers Ferry Middle School. Mr. Vandell. to confront him about the
Islamic indoctrination taking place in the classroom. After telling him my concern, | felt assured
that he would talk to the teacher and investigate. Shortly thereafter, Mr. Vandell contacted me to
let me know that he did not believe that the teach had done anything wrong. He did assure me
that he would press for the teacher to be more inclusive of other religions, since the teacher had
admittedly skipped over parts of the text book concerning Christianity. In my personal
interaction with the faculty. it was my impression that the the majority were ardent subscribers to
the religion of diversity and secular humanism, while being hostile towards Christianity.
7. Before the encounter with the Principal, my daughter had always been a straight A student.

However, following my encounter with the Principal, she came home with an F on her interim
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 4 of 28

report card in the same history class. Mortified, I called the Principal and accused the teacher of
prospectively engaging in reprisal for whistleblowing. The Principal assured me that the teacher
would not do that and that he would get to the bottom of the matter. Later the Principal contacted
me and said that because my daughter had not turned in certain assignments, she was given an F.
But that was not true. My daughter had turned in the assignments at issue. In fact, the
assignments were graded by the history teacher. Fortunately. my daughter had saved a copy. of
the graded assignment which served as direct proof that the teacher was targeting her for
reporting. [ brought the graded assignments to the principal, and my daughter's grade was
readjusted from an F back to an A. The teacher said that it was an oversight. But that was
unlikely. My daughter was moved to a different honor class to avoid additional targeting.

THE SECULAR HUMANIST AND LGBTO SELF-HELP ASSAULT ON MY
ORGANIZATION AND FAMILY FOR THINKING DIFFERENTLY

8. | am a Christian Pastor. I believe that Jesus was who he said he was. I refuse to take a scalpel
to the Bible and cut out parts that I do not think are relevant to the modern mindset. I believe
that such practices are incredibly arrogant and themselves primitive. ] take the New Testament at
face value and think that divine law trumps all laws that are inconsistent with it. No amount of
social or governmental coercion imposed on me and other sincere Christ Followers will ever
change the fact that I have to decided to treat Jesus as my King. The Bible is clear that sex is
wonderful. God made it after all. Yet, the Bible suggests that healthy sex is all about context, and
the context that God intended for humans to have sex in involves only one man and one woman
in the confines of covenant matriage. I agree with the Bible’s take that all other sexual unions
and practices are immoral, obscene, and subversive to human flourishing. This is not just the way

that I feel about it, deep down, [ believe that everyone just knows that this is the case just as they
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 5 of 28

know the pedaphila and murder are inherently wrong. No one has to teach us that. It is a matter
of self-evident truth. Such perverse practices all equally violate the givenness of our nature and
the truth about the way things are as a matter of common sense. Those who suggest otherwise are
objectively desensitized and are guilty of intellectual blindness and cannot be taken seriously.
Homosexual practices dehumanize and depersonalize us and create a life of opportunity costs. |
believe that for the government to encourage homosexual practices is an incredible act of hate.
immaturity, and cruelty. In fact, it is a form of rape by trick and government sanctioned sexual
exploitation. Ever since | started Warriors for Christ I have been outspoken that homosexuality is
a sin and that homosexual theology is toxic and should not be promoted because it involves
unhealthy, unnatural, and perverse forms of sex that are insurmountably obscene and indecent.
9, I do not feel morally superior to anyone. I adamantly oppose sin and wrongdoing, not people.
Christianity is a belief system that starts with an omission that ] am broken and in need ofa
redeemer. It is an omission of imperfection. The gospel - in part - is that humans are far worse
than we imagined by far more Joved by God than we could dare fathom. The Church is not a
museum for the righteous. No indeed! The Church is a hospital for the sick, but it is in that
weakness that I have found hope and strength in a personalized relationship with Jesus Christ.
Based on my experience the personalized truth of Jesus is restorative and represents a living
hope that is radically transformative. Admittedly, it is on faith that 1 adopt Christ as a
substitutionary atonement for my own fallen nature. My faith in Christ and the living word of
God does not come from an absence of thought but the exact opposite. Because | am outspoken
and because | refuse to conform to the modern cultural narrative, | have been a major target of

harassment for the intolerant LGBTQ community, which is bent on silencing Christians or
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 6 of 28

converting them to their narrow self-serving worldview, which is nothing more than a mask to
justify conduct that was illegal until recently. through tactics of coercion. Obergefell did not
create tolerance, it created moral superiority complex in hoards of Secular Humanists.

10. June 2017 was deemed to be “pride month,” which likely would not have come about but for
the Courts imposing gay marriage on all 50 states. Facebook created a rainbow pride emoji and
the gay pride flag emoji. On June | 1, 2017, 1 posted on facebook that if anyone posted the gay
pride emoji or flag on my facebook page that my organization would block them stating: “a
rainbow emoji will get you instantly banned from our page.” Consequently, all hell broke loose,
as my organization was subjected to a bombardment of the actual intolerance and the white hot
hate that is the hallmark of the heart of Secular Humanists. “Patho.org,” which standards for
Progressive Secular Humanist, and a publican called the “Friendly Atheist” then published
articles encouraging their followers to harass Warriors For Christ. Countless bloggers put out a
call to fellow Secular Humanists to harangue me and my organization for our refusal to check
out brains at the door of the shallow modern cultural narrative that is exclusive, narrow, out of
date, and already on its way out. Thousands of homosexuals and Secular |umanists threaten,
harass, and ostracize my organization for not believing in their faith-based worldview.’ Pathos
article was called: “Christian Facebook Page Fights Rainbow Flag Emojis (And Loses).”The
article read as follows:

Facebook has added rainbow fag emojis, and a Christian Facebook page is promising to ban

anyone who uses them. In honor of LGBT Pride month the rainbow flag is joining the “thumbs

 

‘ Here is an example of a Secular Humanist who put out a call for action on youtube to harangue me. Basically, the
speaker in this video proves that people who are dogmatic about not being dogmatic are
https:/‘www.youtube.com/watch?v=Sj8gpZm9Jj|
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 7 of 28

up” and “heart sign,” as well as “excited,” “shocked,” “sad,” and “angry” emoji as a way to react
on Facebook. However, the Warriors for Christ Facebook page is not happy that Facebook has
added a rainbow flag emoji to their list of possible post reactions, and issued a stern warming
explaining that anyone using a rainbow flag emoji would be banned. As one might expect, many
reasonable people accepted the challenge, and bombarded the anti-gay Christian Facebook page
with happy rainbow flag emojis. In response, the Christian Facebook page issued the following
public service announcement:

“Despite all the lies and false accusations here we are not being hateful to any person. We also
will not back down from proclaimimg (sic) truth of God’s word. Sin is sin period. Sin results in
eternal seperation (sic) from God. Despite your lack of understanding of love, we here love
everyone enough to speak the truth even in the face of so much hate. So we speak the truth that
sin leads to death, but we have a savior that can set one free from sin and give them a new life in
Christ. Lord I know that right now many lost people are being sent here by the powers of
darkness that control them to harass this page. I pray that when they come here that their eyes be
opened up to the truth of your word. Your word is living and active and has the power to reach
the heart. And even though these people are coming here as our enemies to hate us, | still pray
blessings over them and pray you open their eyes to see the truth clearly. Satan has blinded many
to the truth, but we come against any attack or insult or curse of the enemy in Jesus name.”
Bottom line: The “Warriors for Christ” are feeling persecuted because their anti-gay rhetoric is
being ridiculed. And all their prayers to a God that does not exist will never justify their pious
bigotry and hatred. Bonus: How to get the Pride rainbow flag reaction on Facebook The rainbow
flag reaction will only appear as an option for users if they like Facebook’s LGBTQ page. How
to get the rainbow flag reaction Log in to Facebook in the app or on the web Go to the
LGBTQ@Facebook page Like the page You might need to logout and log back in again before
the reaction appears.

11. The article by Pathos was a call for its readers to harass me. The article falsely stated that

“many reasonable people” responded to my post. but the responses were not reasonable. In many
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 8 of 28

cases, the threats sent my way were illegal and were clearly calculated to marginalize and oppose
me for not buying into the narrow minded and illogical narratives of the LGBTQ church.
Because the writers at Pathos are devout moral relativists they arrogantly assume that everyone
else should be as well. However, it takes a huge amount of faith to believe that God does not
exist, that this life is just one big accident, that humans are merely animated pieces of meat, and
that we are all just accidental particles. Meanwhile, the evidence suggests otherwise, if there is
no such thing as God, then is no basis for justice, which would mean that there is no basis for
Courts. which is absurd. It is simply a fact that without faith there is no basis for morality, and
without morality there is no basis for law. Clearly, actual justice exists because this Court would
not exist otherwise. neither would the Constitution.

12. On or around June 12, 2017, the Friendly Atheist published an article in response to my June
11. 2017 post that read as follows:

“Here's some advice. If you run a Facebook page promoting Jesus, and you call yourselves
“Warriors for Christ,” don’t tell everyone you can’t handle rainbow emojis. Naturally, everyone
began posting comments with plenty of rainbows. It’s almost like the threat of being banned
from the page didn’t stop them... And the Warriors were not happy about that at all. There are
more rainbow emojis in that thread, too. It’s entirely possible those are just trolls pretending to
be Christian... but there’s a long history of inflammatory statements and videos on that page, not
to mention a website, that all suggest these people really exist. All the more reason to keep
showing your solidarity with the LGBTQ community.”
hitp://Wwiww.patheos.com/blogs/friendlyatheist 2017/0607 | 2/a=christian-lneebook-page-will-ban-an
yone-posting-rainbow-emujis-guess-how-this-ends/#ULbWeRrsyv KvdOABU.YY

13. As a Pastor and Minister who studied theology, | can attest that the gay pride rainbow
colored flag is a religious symbol. The gay pride flag is the paramount religious image for the

LGBTQ church of Secular Humanism and Postmodern western moral relativism - expressive

individualism. Facebook knows or should know that to be the case. Facebook knows or should
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 9 of 28

know that the rainbow colored flag is a mask that promotes a form of obscenity and indecent
sexual conduct that erodes community standards of decency that is by definition exploitative.
Just as a Muslim might not want a cross emoji posted on his social media page, I do not want the
LGBTQ Secular Humanist - who are driven by emotion and not by reason - to come to my
cyberspace to post their exclusive religious icon either. The fact that I made that clear only to
provoke the opposite result is proof that government sponsored gay marriage is a sham that has
cultivated an entitlement syndrome that is dangerous. The truth is that “homosexuality” is a
religion - although an irrational one - and the main icon for that religion is the rainbow colored
flag. The rainbow colored flag is not neutral. It is not secular. The rainbow colored flag promotes
a theocratic orthodoxy that is based on a series of unproven faith-based assumptions that are at
the very least implicitly religious. Facebook, many self-identified homosexuals, and most
Democrat leaders know or should know this to be the case. No one can prove or disprove that
they are born gay and. therefore, homosexual ideology can only be taken on faith and is,
therefore, religious in nature. While self-identified homosexuals are free to have their beliefs, the
governments endorsement of those faith has cultivated an entitlement for such believers to bash
Christians, like myself, with a false sense of impunity is an evil that can no longer be justified
through the false misappropriation of the race-based civil rights movement lead by Pastor Martin
Luther King Jr..

14, In retaliation to my post on June | 1, 2017, | receive thousands of threats through the mail.
Tens of thousands of text messages poured in. I had to block over 900,000 people from facebook
who were intentionally harassing my organization and its members. Feces were mailed to my

home. My car was keyed. My wife and children were threatened. There were people who began
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 10 of 28

1U

stalking my family. It got so bad that | went to the police for help and advice. Based on the
advice of local law enforcement, 1 decided to move my family.

15. Based on my experience. it is my observation that gay marriage is a sham and that the fake
gay civil rights movement is a sham. | can attest first hand that the gay civil rights movement has
nothing to do with tolerance, equality, unity, and peace. The governments entanglement with the
fake gay civil rights movement has only manage to plunge the believers in the religion of Secular
Humanism into further darkness and a form of entitlement that is patently destructive and
dangerous. The governments entanglement with the fake gay civil rights movement and the
religion of Secular Humanism has in fact cultivated uncompromisable division, vast selfishness,
and profounded hate towards those who do not believe in the narrow religion of Secular
Humanism endorsed through clear abuse of process and malicious prosecution. Just as Islam is
not really a religion of peace. Secular Humanism is the opposite of the religion of tolerance. The
idea that “love is love” or that the gay marriage would bring about dignity, respect,
understanding, and tolerance is a complete sham that has nothing to do with reality. While gay
marriage is fake marriage, the persecution of Christians that has taken place in the wake of
Obergefell by emotionally driven Secular Humanist is very real. By force law, the government
must disentangle itself with the religious plight of self-identified homosexuals and the doctrines
of Secular Humanism .

16. Having received over 10,000 spam text messages to my phone and untold harassment
message, | felt compelled to assemble some of choice threats that I had received in response to
my message on June 11, 2017 and put them together in this youtube video:

htips://www.voutube.com/vatch?v=X MMNYGO9nTek. The judicial putsch in Obergefell is the
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 11 of 28

superseding cause of the harassment that | and millions of other Christians are subject to. Here
are some of the messages that | received that prove that gay marriage is sham.

-Christine Cates sent me: “Who could ever say that about anyone?....Seriously kil) yourself,
please...There is a special place who have NO compassion or empathy for one another...If your
incredibly lucky...you get jail....after that 1 can only smile.”

-Nic Valle sent me this message: “These are the ones that think they are persecuted. Why the
Romans fed people like this to lions.”

-Maxwell Atkins sent me this message: “He’s right. [Christians] all deserve to die.”

-Alice Sonlaw wrote: “Whoever runs this page needs to go eat a gun. Seriously kill yourself!
Please.”

-Lily Lynn sent me this message: “Maybe you'll stop getting hate if you stop spreading hate on
the LGBTQ community oh no beware my gay ass is going to fuck your wife. #lovewins #pride”
-Darrin Betzman send me this message: “You should kill yourself.”

-Jamie Lynn Myer wrote “You should do it...”

-Peter Griffith wrote “Can’t wait for the years after the rapture...when all you believers are
persecuted and beheaded!!! Ohhh joy”

-Alexander Dimes wrote: “I literally want you to get hit by a car.”

-Bob Galvin wrote: “I'm here looking of a guy named Jesus, I just bought a new nail gun...”
-Shane Walsh wrote “you should definitely kill yourselves...or you can keep trying to restart the

crusades. Either or.”
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 12 of 28

12

-James Garett Chaffee send me this message: “Oh my fuck you people are pathetic
zealots....Like make the jump to a cyanide laced kool aid already and let the world progress
without your [5th century ass views.”

17. | literally received thousands of threatening and harassing messages like that. | still do. It’s
been more than over six months and the harassment continues. If] am receiving messages like
this, am concerned that minors who are Christians are also receiving such messages from the
same entitled and aggressive Secular Humanists who believe that their conduct is justified by the
government ratification. And why shouldn’t Secular Humanist feel entitled to bash
non-observers in view of the government's endorsement of their faith? Secular Humanists pride
themselves on not believing absolute truth and the belief that there is no form of ultimate
accountability. It is self-evident that many are driven by their glands and not a sense of
transcultural justice or accountability. The government’s wrongful entanglement with the fake
gay civil rights movement and the religion of secular humanism has emboldened the legion of
Secular Humanist to engage in the outrageous tactics they have employed on me and my
organizations. I am an adult and while those threats directed at myself and my family are
distressful and disturbing, | am incredibly concerned for the welfare, health, and safety of
teenage Christians who are being bullied by the fake tolerant Secular Humanists and the LGBTQ
church thanks to the governments wrongful entanglement with the LGBTQ church. It is my
observation and opinion that the Courts have grossly eroded freedom and produced persecution
by imposing gay marriage on the whole of society by the government's reckless decision to
respect the most popular form of parody marriage in a manner that completely entangles the

government with the religion of Secular Humanism. As a taxpayer, | object to that
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 13 of 28

13

entanglement. It is my observation and experience that the government's endorsement of the fake
gay civil rights movement is fundamentally causing division, intolerance, confusion, and harm. It
is my observation that the LGBTQ movement proves that love without truth is shallow
sentimentality. [tis my opinion as a former Soldier, taxpayer, and citizen that the government
must no longer legally recognize gay marriage or gay rights as civil rights - they never were. The
government's decision to respect the gay civil rights movement as if it is secular in nature - when
it is not - has lead to mass confusion, intolerance, and persecution by those who pride themselves
on the idea that there is no ultimate form of accountability. The government’s promotion of the
lack of checks and balances on the human heart by the ratification of an orthodoxy that it only
pretends is indefensible is downright dangerous and it is a policy practice that must completely
end in all 50 states. Our government is not a church and it is not a redeemer. By entangling itself
with the religion of secular humanism, the government has communicated to social networking
platform, like facebook, that it too should make Secular Humanism its supreme official religion.
The reason why facebook does not provide a cross icon, the ten commandments icon, or the star
and crescent icon but it does provide the gay pride flag icon is because the Federal Courts have
wrongfully entangled the government with the religion of secular humanism through the
Obergefell decision which must now be overruled as the sham that it always was.

18. Around July 6, 2017, I did an interview with Christian Post about the persecution my
organization and [ were subjected to. The article was entitled: “Pastor Receives Feces in Mail.
Has Car Keyed for Opposing Facebook's Rainbow Flag Emoji.” The information in the article is

true and accurate and reads as follows:
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 14 of 28

14

A pastor who leads a Christian ministry that vowed to ban anyone who posts the rainbow flag
emoji to its Facebook page says LGBT activists have inundated his inbox, mailbox and phone
lines with gay porn and threatening messages. They even keyed his car. The Facebook page
"Warriors for Christ (https:/Awww.facebook.com/warriorschureh/),”" which has nearly 200,000
followers, made headlines last month after it was reported
(http://www.patheos.com/blogs/friendlyatheist/2017/06/1 2?/a-christian-facebook-page-will-ban-a
nyone-posting-rainbow-emojis-guess-how-this- ends/) by Patheos.com blogger Hemant Mehta,
the “Friendly Atheist.” that anyone who posts a rainbow flag emoji on the Facebook page would
be “instantly” anned from the page. Pastor Rich Penkoski, a West Virginia resident who is the
leader of the Facebook page (https://www.facebook.com/warriorschurch/) and it's
pre-denominationa! ministry (https://wfechurch.org/), told The Christian Post on Thursday that
he and his colleagues have banned over 900,000 different Facebook users in the last month. "The
thing about the rainbow flag is nobody asked why we didn't want it on our page. The issue was
that the rainbow emoji is a pride symbol for homosexuality and we are a Christian ministry,"
Penkoski said. "We don't celebrate sin and we are not going to embrace it now. We know, as
Christians. that sin leads to death." However, it's not just the use of the rainbow flag emoji that is
concerning Penkoski and his nine-or-so colleagues affiliated with the ministry. "The 'Friendly
Atheist’ character wrote a blog about us and it snowballed from there. Every single online gay
blog or newspapers, they all picked it up and went with their version of it. We got hammered. It
must have been overnight. We banned over 900,000 people," Penkoski added. "We received
messages of 'You should die,’ 'Go kill yourself."" Penkoski said he even had to change his home

address to that of the local police station because of the "threats we were getting." Penkoski also
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 15 of 28

had to change his phone number because he received over 20,000 spam text messages within two
days. He said people had signed him up to receive calls, texts and emails about gay dating
websites, car insurance companies, car dealerships and other commercial advertisements.
"Before we could change [the address], they sent fecal matter to our house, gay porn to our
house. Last night, for instance, someone threatened [in a Facebook message] to rape me. They
said if I disrespect their pride flag they would come pound my [behind]." he explained. "These
people are absolutely horrid. ... These are the types of things a decent human being wouldn't do,
regardless of whether they are Christian or not. It was all meant to bully us and try to silence us."
"We had to go arm ourselves because people would send me personal emails through our
website's contact form. saying they know where I live." he continued. Penkoski added that his
car was keyed after the hysteria surrounding the group's Facebook post first began last month
and opponents found his home address on the ministry's website. "We didn't realize the address
was on there until this started happening and we started getting mail," he said. "The police said
that this is completely unacceptable and this is actually a hate crime." Penkoski explained that
the prayer line the ministry operates, which he said also doubles as a suicide crisis line, was
inundated with calls from LGBT supporters in the days following reports of the "Warriors for
Christ" Facebook post. The original intent behind the controversial Facebook post. Penkoski
said, was not to hate on anybody but to "tell people the truth regardless of cost or consequence."
adding that the backlash he has received has been "absolutely evil." "People can't stand that.
They can't stand any disagreement," Penkoski said. "They automatically assume that it is hatred
and nothing can be further from the truth." "Warriors for Christ" is not the only Christian

Facebook page that has received intense backlash from the LGBT community. Elizabeth
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 16 of 28

Johnston, a conservative evangelical homeschool mom who runs the popular blog and Facebook
page "The Activist Mommy." shared screenshots with CP that show how LGBT activists have
inundated her inbox with emails saying that she had been signed up for Pornhub.com and the
Gay DVD Empire newsletter, She also has received emails from LGBT supporters telling her to
go kill herself. "| am honored to experience a very small amount of persecution for my Lord. I'm
not in prison yet or being tortured for my faith yet, but that is where we are headed if Christians
don't quickly find their voice." Johnston wrote in a recent blog post
(http://www.activistmommyofficial.com/blog/the-activist-mommy -
mocks-personal-hit-piece-from-the-lgbt-advocate-magazine/). "The threats, ridicule and personal
attacks are a constant reminder to me of the power of the Gospel. God's Word is true and the best
defense the father of lies has is cruel personal attack, lies and threats. I will not be silent. even if
it costs me my life. for my love for God supersedes my love for my life." See
httos://wavw.christianpost.com/news/pastor-receives-feces-mail-car-heved-opposing-facebooks-1
dinbow-Hae-emoii-1 O11 04/

19. The July 6, 2017 article correctly confirms the fact that my car was keyed, feces were mailed
to my house by Secular Humanists, that I had to block over hundreds of thousands of people
from harassing my facebook page.

20. On July 11, 2017 J did an interview with the Christian Post entitled “Pastor Says Facebook
Removed Live Video After Calling Pride Rainbow Mark of the Beast.” The information in the
article is true and accurate and can give the law makers insight into the persecution that I and

other Christians have faced:
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 17 of 28

17

“A West Virginia pastor who has expressed vocal opposition to Facebook's pro-LGBT rainbow
emoji is accusing the social media site of unjustly suspending his personal account. Pastor Rich
Penkoski, who oversees the popular "Warriors for Christ
(https://www.facebook.com/pg/warriorschurch/about/?ref=page_internal)" F acebook Page. told
The Christian Post in an interview on Tuesday that his account was suspended as he was "doing
a live sermon." "I was preaching about how the pride rainbow could be the mark of the beast and
how Mark Zuckerburg wanted to have Facebook replace the church," recalled Penkoski. "Within
| minute I was kicked off my live video and had to log back in. I received a notice that my live
video was removed for violating Facebook Terms of Service." Penkoski explained to CP that this
was his most recent temporary suspension from the social media, remarking that "I get banned
all the time.” "I have been banned for 30 days for calling an atheist a liar. I've been banned for
showing photos of Quranic verses about killing infidels," he continued. "I've been banned for
saying LGBT, which is why | now use Igbtqrstuv on the page. They keep adding letters anyway
50 it fits." To celebrate Pride Month in June, Facebook added a rainbow flag to its usual list of
emoji reactions that people can use when reacting to a comment. "We believe in building a
platform that supports all communities. So we're celebrating love and diversity this Pride by
giving you a special reaction to use during Pride Month,” stated The Official LGBTQ Resource
Page for Facebook.

(https://www.facebook.com/LGBTQ/photos/a.559035344 122874. 147187.5453859721 54478/187
5150119178050/?type=3é&theater) Penkoski garnered headlines last month when he announced
that anyone who used the rainbow flag emoji on the "Warriors for Christ" Facebook page would

be banned. The West Virginia preacher received a great deal of negative backlash, including
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 18 of 28

derogatory comments, thousands of text messages, and fake pages sct up on Facebook to mock
him. "Every single online gay blog or newspapers, they all picked it up and went with their
version of it," said Penkoski to CP in an earlier interview.

(http://www.christianpost.com/news/ pastor-receives-feces-mail-car-keyed-opposing-facebooks-r
ainbow-flag-emoji-191104/) "We got hammered. Jt must have been overnight. We banned over
900,000 people ... We received messages of 'You should die,’ 'Go kill yourself."

21. Around June 26, 2017, I did an interview with Christian Post was re-posted by Christian
Today which includes information that is true and accurate that summarizes some of the situation
I experienced. The Article is entitled: “Pastor who banned rainbow flag emoji from his Facebook
page is forced to flee after receiving death threats.” The article accurately reads:

“A West Virginia pastor who has received threats and endured various other forms of harassment
for voicing opposition to Facebook's rainbow flag emoji has moved his family out of their home
in Harpers Ferry after being advised by local police to do so because of safety concerns. As
previously reported, Richard Penkoski, who runs the online ministry "Warriors for Christ.” has
received an immense amount of backlash from LGBT advocates after the popular Warriors for
Christ Facebook page vowed in June that anyone who posted the rainbow flag emoji on the page
would be banned by its administrators. Penkoski told The Christian Post that he didn’t want the
rainbow flag emoji on the "Warriors for Christ" page because it "is a pride symbol for
homosexuality and we are a Christian ministry." After Patheos.com's "Friendly Atheist" Hemant
Mehta reported on how Warriors for Christ would ban anyone from its F acebook page who
posted the rainbow flag emoji, the Facebook page was quickly inundated with over 900,000

rainbow emojis and the “Warriors' for Christ" prayer line was inundated with callers who
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 19 of 28

19

opposed the ministry's view on sexuality. Because the Warriors for Christ webpage listed
Penkoski's home address, he and his family have received threats, have had feces sent to their
house and have had their car keyed up. Additionally, Penkoski says that there were occasions
when he would see random people walking back and forth on the road outside of his home. Last
Tuesday, Penkoski received the most chilling threat in the form of a Facebook message from a
man named Michael Grant. "I know somebody waiting right now to out a bullet through your
skull,” Grant's message, which was shared with The Christian Post. reads. Grant's message
continued by warning Penkoski that someone was going to kill him and his family. Penkoski told
CP that the message from Grant came just one day after he and his wife decided to move out of
their rental home in Harpers Ferry, which they had lived in for only eight months after the family
moved to West Virginia from New Jersey in 2015. Having now settled into a new rental home in
a new town, Penkoski said that his home address will not be shared on the ministry website or
Facebook page. "I am not going to back down from it, but I do have six children and I do have to
be wise about that as well. To me, honestly. it's just a matter of time until one of these people
does something stupid," Penkoski explained. "It was recommended by the police and my
attorney as well that as much as we want to stand up, maybe it is just smartest to move because
all these people know where we live. It is a smart thing to do for my family's sake." Penkoski
assured that "none of this is going to cause me to back down. "We are not going to stop telling
the truth." This article was originally published in The Christian Post.”
https:/Awww.christiantoday.com/article/pastor-who-banned-rainbow-flag-emoji-from-his-faceboo

k-page-is-forced-to-flee-after-receiving-death-threats/] 1 1157.htm
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 20 of 28

20

22, The July 11,2017 article confirmed that I was subjected to threats and harassment for
opposing homosexual practices. The harassment fails to show that “love is love” but it does
prove that legally recognized gay marriage is a sham.

23. The June 26, 2017 article correctly describes my experience. My experience does not show
that “love is love.” but it does prove that legally recognized gay marriage is a sham. In America,
| thought that tolerance was supposed to cut both ways. It is my observation that the
government’s entanglement with the fake gay civil rights movement is the superseding cause of
my harm and the harm of other Christians. My family and myself did receive death threats. We
were forced to move out of our home. Asa former Soldier, | am not living in the same America
that I defended.

24. My facebook page was not the only Christian page that was getting bombarded with the
rainbow emoji and threats by aggressive Secular Humanist, who feel entitled by fellow Secular
Humanists in office to conduct a crusade to oppress Christians.

hitos:‘hellochristian.con/848? -pastor-receives-death-(hreats-for-opposing-facebooks-rainbow -fl
Qo-c1na|

25. In response to all of the harassment and targeting | received from Secular Humanists on
Facebook, I decided to start my own facebook for Christians called SocialCross.org. Around
August 27, 2017, I did an interview with the Christian Post about the Socialcross. The
information in the article is accurate and will provide some insights to the Courts and
legislatures. The article reads as follows:

Conservative Christians who've been barred from Facebook for posting their beliefs about

homosexuality and LGBT issues now have a new social media platform they can join that won't
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 21 of 28

21

block users for defending biblical principals. After being suspended from Facebook numerous
times for posting their thoughts on LGBT issues, a group of Christian preachers have launched a
social networking alternative to Facebook called SocialCross (lttps://socialcross.org/).
SocialCross, which works in a very similar manner to Facebook, aims to give Christians a place
to engage and have conversations about events going on in the world without fear that their
accounts will be suspended or blocked. In just three weeks since it has been launched, over 2,300
users have signed up for SocialCross. "This is a place where we can all come together as people
who believe in Christ who want to share with one another and learn from each other, and do so
without an environment of fear of having people report our post or Facebook blocking us for 30
days." the website's co-founder, Rich Penkoski, a West Virginia- based preacher and co-founder
of the online pre-denominational ministry Warriors for Christ (https://wfechurch.org/), told The
Christian Post in an interview this week. Penkoski explained that he and his colleagues were
inspired to create their own social media platform that allows Christians to speak freely and
openly after his personal Facebook page was banned for 30 days on separate occasions in July
because of comments he made in online threads that were reported to Facebook administrators
by LGBT Facebook users. Penkoski and the Warriors for Christ Facebook page
(https://www.facebook.com/warriorschurch/) made headlines in June when the ministry vowed
to block anyone who posted the LGBT rainbow flag emoji

(http://www. patheos.com/blogs/friendlyatheist/20 1 7/06/12/a-christian-facebook-page-will-ban-a
nyone- posting-rainbow-emojis-guess-how-this-ends/)on its Facebook page. "People were asking
me for years to [build this kind of site] and J always said no. But when the whole thing happened

with us in July, [my colleagues] were like, 'You know Rich, maybe we should.’ I kept getting
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 22 of 28

22

banned. | just got off another 30-day ban," Penkoski said. "Another one of our guys got banned
for saying, ‘Jesus Christ can cure homosexuals from homosexuality.’ He got banned for that. It
was my ministry team that was like, 'This is the time to really start it.’ I prayed about it a lot. |
said. 'You know what? Let's do it." Along with Penkoski, the site was founded by his wife,
Amanda, and their colleagues Anita Kallinicos and Nellchy Kentley. But with little Web
development experience between the four of them, they hired the Indian-based company Pas
Softech to build the new website. Penkoski said the Christian social media site was developed by
PAS Softech Pvt. Ltd (http://www.passoftech.com)., which is run by a Hindu man named Ankur
Agarwal, and was created in less than two months. “The whole idea is that it's a Christian site.
run by Christians, designed by Christians and based on biblical principles," Penkoski said. "But
anybody and their brother can join so long as they understand that we're a Christian site run by
Christians." The site allows users to interact with each other by posting Christian-themed emojis
such as a cross, praying hands, praise hands, an ichthys, a christian flag, a Bible and others. One
unique aspect of the site is that it allows users to search for relevant Bible verses without having
to leave the site. Users can easily use the "Bible Search" located in the upper right-hand corner of
the SocialCross homepage to look up Scripture. "This is a social networking site with the
features that all of us Christians want," Penkoski asserted. The site's code of conduct
(hitps://socialcross.org/terms/code_of_conduct) prohibits any use of profanity, racial epithets and
sexually explicit adult material. The code of conduct also prohibits users from harassing others
and authoring personal attacks. "You may express your disagreement with someone's point of
view, but personal attacks, or attacks based on another person's race, national origin, ethnicity,

gender, disablement or other such affiliation, are prohibited," the SocialCross code of conduct
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 23 of 28

23

states. "A violation in this area may result in a warning or immediate termination from service. If
you receive such a warning, you agree to read the SocialCross.org Terms and Conditions again."
Penkoski added that although members of the LGBT community are allowed to join SocialCross,
they are not allowed to harass users because of their belief in biblical definitions of marriage and
sexuliaty. "LGBT members are welcome so long as they are not going to try to cram that garbage
‘down our throats," Penkoski asserted. "If you want to come and ask honest questions and have
honest dialogue, you are more than welcome. But if the goal is to comment and force their
lifestyle on others, that is not going to be allowed." Penkoski said that since the website launched
in its beta mode three weeks ago, "LGBT trolls" have found the page and harassed users. "This is
the same group of people that says to leave them alone," Penkoski said. "We started a Christian
social network site and they have to hop right over there, too, telling us to go die and leave them
alone. It makes no sense." Penkoski added that people who promote hate groups and hateful
ideologies like white supremacy and neo-Nazism are not welcome on the social media site.
Penkoski and his team have already had to ban one Nazi supporter from the website. "Over 2,000
people are using the site. We had to upgrade servers twice because of it," Penkoski said. "For the
most part, it's just a Christian audience right now. We haven't had any real issues and we are
surprised because we are in the crosshairs of certain groups of people who know that we are
doing it." Considering that over 2,300 people have signed up for the platform in just under three
weeks with relatively little promotion or advertising of SocialCross, except on the Warriors for
Christ Facebook page, Penkoski and his team are expecting that they will need to increase the
SocialCross staff in the future. Although the founders initially intended for SocialCross to be a

nonprofit and advertisement free, Penkoski said that they quickly realized that the costs of
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 24 of 28

24

running a site like this would be too great not to allow for paid advertisers. "When I set this up,
[our server company] said that based upon the growth that they see so far, they can honestly see
us using 100 servers in a year or two year's time. You are talking $10,000-a-month to keep this
thing running," Penkoski explained. "There is no way we can do it as a nonprofit. There is just
no way." Penkoski said he's hopeful that within the next two months, SocialCross users will be
able to do livestreaming. Although SocialCross has been launched, Penkoski emphasized that the
site is still in its "development mode" and they're in the process of working out some of the
issues. “It's hard to launch something like this without fully launching it, because without actual
people using it there's no way we are going to find all the bugs in a real- warld situation," he
said. "It's ike when an app launches for the first time or when a new phone launches, they say
it's a launch but it is still technically in beta. Because we have a lot of people using it, we fixed a
lot of things and are adding features. We are launched but we are still in that development
mode."
https://www.christianpost.com/news/social-cross-website-offers-christians-alternative-facebook-
196418/

26. The net result of Obergefell is not tolerance and openness. Christians and other
non-observers will naturally withdraw into their own communities and circle the wagons to
avoid being subjected to abuse and harassment. Legally recognized gay marriage gay is a sham
imposed by a handful of Secular Humanist judges at the expense of fundamental liberty interests.
While legally recognized gay marriage is fake marriage, the erosion of liberty interests is very
real. | have personally observed this.

IIL LGBTO IDEOLOGY INFILTRATES THE ELEMENTARY SCHOOL
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 25 of 28

25

27. After moving my family to a new location because of the threats, I decided to place my
children in a new school in the hopes of getting a new start. My daughter entered into the 8th
grade. The schoo! conducted an anti-suicide week. The teacher, Mrs. Coffin, took it upon herself
show the students a pro-gay video that was not part of the programing. The video displayed two
boys in bed being romantic with each other. Mrs. Coffin told the students not to tell their parents
that she showed them the video. In response, my daughter went straight home and told me what
had happened because | have raised her to report wrongdoing like that. Since Secular Humanists
have no standard of right and wrong, there is no standard for character and decency, which

means in reality that Secular Humanists in position of authority are often times a terrible
influence.

28. Mrs. Coffin is pro-transgender very pro-LGBTQ. In keeping with a pattern of inappropriate
behavior, she “friends” students on Instagram. My daughter was following her. This teacher is a
devout Secular Humanist who prides herself on not believing in truth and is all around a bad
influence for failing to know the objective difference between right and wrong and real and fake.
29. In response to the showing the pro-LGBTQ video, | called the Principal of the school, Dr.
Branch. He said that he would investigate. A Christian publication contacted the Board of
Education. The Principal reported back to me that the students wanted Mrs. Coffin to play the
video. My daughter was called to the Principal’s office where the Principal told her that
“students who Jie make my job harder.” This caused my daughter to have a panic attack and she
had to go see the school nurse. The Board of Education then investigated the Principal for
bullying. Meanwhile, | am in disbelief at the lack of moral compass manifested by Secular

Humanist educators whose salaries fall on the taxpayer shoulders, like myself.
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 26 of 28

26

30. In response to my daughter's reporting both Mrs. Coffin and another teacher, who is also a
devout Secular Humanist, attempted to drop my daughters grade. My daughters grade went from
an A to an F in the school’s electronic grading system. My wife caught this sudden change in
grade, since parents have access to this system. My wife went the Principal's office, with my
daughter, and member of the Board Of Education to confront him about the change in grade. My
wife was furious at the Principal’s lack of leadership and his abuse, she made it clear that he was
not to talk to our daughter again without at least one of her parents present.

31. This experience was immensely painful for us because we were reliving the past all over
again that was imposed the year before at Harpers Ferry Middle School. My interaction with the
LGBTQ church was very public and well known, and I believe that the teachers at my daughter
school were treating her with animus, disapproval, and disproportionate disfavor because of my
public stance that homosexuality is a sin that is immoral and that is a perspective pathway to
pediphillia to be legalized.

32. While there has not been the promised land rush on gay marriage in the wake of Oberge/ell. |
can attest that there has been a landrush on Secular Humanist in the elementary schools to
indoctrinate minors to a religious worldview on sex that was illegal until recently, that fails to
check out with the natural design, that is inherently exploitative. and that threatens community
standards of decency. My daughter can attest to that as well. This kind of injustice is not just
taking place in West Virginia Middle Schools, these practices are taking place in public schools
all across the United States. I know this because of my interaction with the fans of my radio

show and with the followers of Warriors of Christ. Prior to Obergefell, the levels of
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 27 of 28

af

indoctrination of LGBTQ orthodoxy within the public schools was not the same level following
the decision.

33. Land other Christians like myself get blocked from facebook all the time for not converting
to Secular Humanism that the government has wrongfully and recklessly endorsed and
promoted. The Government's entanglement with the fake gay civil rights movement is bad for
speech and has a chilling effect that is incredibly destructive and damaging. Over all, the
government’s endorsement of gay marriage and its decision to falsely treat sexual orientation as
a suspect class has been and continues to be a total disaster that has greatly eroded freedom and
rights that are real and that are protected for good reason. As a former Soldier of the United
States Military, I am appalled that the members of the Court would entangle the government with
what amounts to a civil rights charade that is nothing more than a sword to oppress Christians
and other non-observers.

34. Lam a taxpayer, I have standing to sue to enjoin the government from legally recognizing
gay marriage for violating the Establishment Clause because my personal experience and the
experiences of my daughter in the elementary schools unequivocally shows that gay marriage
policy and sexual orientation discrimination statutes fail all three prongs of the Lemon test. | am
an layman and J can see that. In order to protect minors and to restore Constitutional rights, I
implore this Court and the legislature to stop legally recognizing gay marriage and sexual
orientation as a suspect class.

35. Lask the legislature and the Courts to honor the Constitution and end its entanglement with
the LGBTQ religion and the religion of Secular Humanism completely.

[ attest under the penalty of perjury that the above mentioned statements are true and accurate.
Case 1:20-cv-01630-JEB Document 30-11 Filed 07/14/20 Page 28 of 28

 

Pastor Richard Penkoski
Founder of Warriors For Christ
And SocialCross.org

av
